Citation Nr: 1116061	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-43 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  



WITNESSES AT HEARING ON APPEAL

Appellant and her two sons


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 until June 1976.  The Veteran died in May 1979.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appellant's claim for service connection for the cause of the Veteran's death was denied by the Board in September 1983.  In October 1984 the Board reopened the appellant's claim and again denied her claim on the merits.  Board decisions dated in April 2001 and March 2003 dismissed the appellant's motions that there had been clear and unmistakable error (CUE) in a prior Board decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the RO sent the appellant duty to assist letters in December 2007, June 2008, and November 2008, these did not satisfy the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  These letters did not inform the appellant that in order to reopen her claim she would need to submit evidence showing that either the Veteran's death was not a suicide and was related to the Veteran's service-connected diabetes mellitus, or else submit evidence that the Veteran committed suicide and the suicide was due to a service-connected disability.  The Board notes that the appellant is not represented in this matter and that failure to provide the appellant proper notice would be inherently prejudicial.

Additionally the Board notes that the appellant has not been sent notice meeting the requirements of Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court held that, because the RO's adjudication of a Dependency and Indemnity Compensation (DIC) claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice in such a claim must include 1) a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp, 21 Vet. App. at 352-53.  The Appellant should be sent a corrected VCAA letter that meets the requirements of Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the appellant that the October 1984 Board decision denied the appellant's claim for service connection for the cause of the Veteran's death based on the basis that medical evidence did not link the Veteran's death to his service-connected diabetes mellitus, and that the evidence which would be necessary to establish service connection would be evidence that the Veteran's death was not a suicide and was related to the Veteran's service-connected diabetes mellitus, or else evidence that the Veteran committed suicide and the suicide was due to a service-connected disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notification letter must also include (a) a statement of the conditions for which the Veteran was service-connected at the time of his death; (b) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (c) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

2.  After providing the appellant time to submit any additional evidence or argument, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


